Citation Nr: 0730667	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-34 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to January 23, 2003, 
for basic eligibility for Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that established basic eligibility 
to Dependents' Educational Assistance, effective November 10, 
2003.  The veteran perfected a timely appeal of this 
determination.

In July 2004, the RO granted an earlier effective date for 
eligibility to Dependents' Educational Assistance, effective 
January 23, 2003.  


FINDING OF FACT

The medical evidence is against a showing that the veteran's 
service-connected t-cell lymphoma was total and permanent in 
nature prior to January 21, 2003.


CONCLUSION OF LAW

Entitlement to an effective date of January 21, 2003, but no 
earlier, for basic eligibility to DEA benefits under the 
provisions of Chapter 35, Title 38, United States Code, is 
warranted. 38 U.S.C.A. §§ 3501, 5107, 5110, 5113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.157, 3.340, 3.400, 3.807 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in February 2007, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claim and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  The veteran was provided with 
adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claim, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative had time to consider the content of the notice 
and respond with any additional evidence or information 
relevant to the claim.  Based on the above, the Board 
concludes that any defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims file 
consists of the veteran's service records, post-service 
treatment records and reports, and statements and letters 
submitted by the veteran and his representative related to 
the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Legal Criteria

A.	Earlier effective date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§5110(a); 38 C.F.R. §3.400.  

Except as provided in subsections (b) and (c), effective 
dates relating to awards under Chapters 30, 31, 32, and 35 of 
this title or Chapter 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation. 38 U.S.C.A. § 5113.  

With respect to increased ratings generally, if an increase 
in disability occurs within one year prior to the date of 
claim, then the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. §5110(b) (2); Harper v. Brown, 10 Vet 
App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

When determining the effective date of an award under Chapter 
35 for an individual described in paragraph (b)(2) of 
38 U.S.C.A. § 5113, based on an original claim, VA may 
consider the individual's application as having been filed on 
the eligibility date of the individual if that eligibility 
date is more than one year before the date of the initial 
rating decision.  For these purposes "eligibility date" 
means the date on which the veteran has a permanent total 
service-connected disability, and "initial rating decision" 
means a decision by VA that establishes the veteran's total 
disability as permanent in nature.  38 U.S.C.A. § 5113(3).  
An individual described in paragraph (b)(2) of 38 U.S.C.A. 
§ 5113, is one who (a) submits to VA an original application 
for education assistance under Chapter 35 within one year of 
the date that VA makes the rating decision, (b) claims such 
educational assistance for an approved program of education 
during a period preceding the one-year period ending on the 
date on which the application was received by VA, and (c) 
would have been entitled to such educational assistance for 
such course pursuant if the individual had submitted such an 
application on the individual's eligibility date.  
38 U.S.C.A. § 5113 (b)(2).

B.  Claims

Generally, a specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. §5101(a) (West 
Supp. 2005); 38 C.F.R. §3.151 (2007). A. "claim" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. §3.1(p) (2007).

The provisions of 38 C.F.R. §3.155(a) provide that:

Any communication or action indicating an 
attempt to apply for one or more benefits 
under the laws administered by VA, from a 
claimant...may be considered an informal 
claim. Such informal claim must identify the 
benefit sought. Upon receipt of a new formal 
claim, if a formal claim has not been filed, 
an application form will be forwarded to the 
claimant for execution. If received within 
one year from the date it was sent to the 
claimant, it (the formal claim) will be 
considered filed as of the date of receipt 
of the informal claim. 38 C.F.R. §3.155(a) 
(2007).

"Date of receipt" means the date on which a claim, 
information or evidence was received. 38 C.F.R. §3.1(r).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or VA issue, if the 
report relates to a disability which may establish 
entitlement. 38 C.F.R. §3.157(a).

In determining whether there was an earlier claim, the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit. Roberts v. Derwinski, 251 F. 3d 1378, 
1384 (Fed. Cir. 2001).  However, an "informal claim must 
identify the benefit sought." Id.(citing 38 C.F.R. § 3.155 
(a)). The Federal Circuit has elaborated that VA "has a duty 
to fully and sympathetically develop the veteran's claim to 
its optimum in order to determine if an informal claim had 
been raised. With respect to all pro se pleadings... VA must 
give a sympathetic reading to the veteran's filings by 
determining all potential claims raised by the evidence, 
applying all relevant laws and regulations. Szemraj v. 
Principi, 357 F.3d 1370 (2004); see also Moody v. Principi, 
360 F.3d 1306 (2004).

C.	Dependents' Educational Assistance

With respect to Dependents' Educational Assistance, Congress 
has declared that the educational program established by 
Chapter 35, Title 38, United States Code, is for the purpose 
of providing opportunity for education for children whose 
education would otherwise be impeded or interrupted by the 
disability or death of a parent from disease or injury 
incurred or aggravated in the Armed Forces, and for the 
purpose of aiding such children in attaining the educational 
status which they normally might have aspired to and obtained 
except for the disability or death of such parent. Congress 
extended this educational program to spouses of veterans with 
a service- connected total disability permanent in nature and 
to surviving spouses of veterans who died of service-
connected disabilities.  38 U.S.C.A. § 3500 (West 2002).

A child or the spouse of a person who has a total disability 
permanent in nature resulting from a service-connected 
disability is an eligible person for the purpose of DEA 
benefits.  38 U.S.C.A. § 3501(a).

In the case of a veteran who is alive, the conditions for 
basic eligibility for DEA benefits include:  (1) the 
veteran's discharge from service under conditions other than 
dishonorable; and  (2) the veteran's having a permanent total 
service-connected disability. 38 C.F.R. § 3.807(a).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. Total disability may or may 
not be permanent. 38 C.F.R. § 3.340(a).  Permanence of 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 3.340(b).

The term "total disability permanent in nature" for the 
purpose of DEA benefits means any disability rated total for 
the purposes of disability compensation which is based on an 
impairment reasonably certain to continue throughout the life 
of the disabled person. 38 U.S.C.A. § 3501(a)(7). 

D. Competent medical evidence

Finally, the Board notes that competent medical evidence 
means evidence provided by a person who is qualified by 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1).  
Neither the Board nor an RO may exercise its own judgment on 
a question which requires competent independent medical 
evidence. Colvin v. Derwinski, 1 Vet. App. 171 (1991).  A 
layman without medical education, training, or experience is 
not qualified to offer an opinion on a question which 
requires medical judgment. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).




III. Analysis

In this case, the evidence in the veteran's claims file 
reveals that, in February 2002, the veteran was awarded 
service connection for T-cell lymphoma, evaluated as 100 
percent disabling, effective July 27, 2001.  In a decision 
dated June 18, 2002, the RO continued the 100 percent 
evaluation for the veteran's condition.  The RO noted at that 
time that there is a likelihood that this condition may go 
into remission, and indicated that a future examination was 
scheduled for one year from the date of the decision.  

In a VA Form 21-4138 dated on June 25, 2002, the veteran 
requested that his T-cell lymphoma be evaluated as permanent.  
That claim was denied in a rating decision dated in February 
2003.  The veteran did not appeal that decision.    

In a VA Form 21-4138 dated November 10, 2003, the veteran 
again requested that his T-cell lymphoma be evaluated as 
permanent.  In a decision dated in January 2004, the RO found 
that the veteran's condition had become permanent in nature 
and granted basic eligibility to Dependents' Educational 
Assistance effective November 10, 2003, the date of the 
veteran's claim.  The veteran disagreed with the effective 
date assigned for the grant of Dependents' Educational 
Assistance benefits, stating in his notice of disagreement 
that the benefits should be awarded as of July 2001.

In July 2004, the RO awarded an earlier effective date for 
the grant of Dependents' Educational Assistance benefits, 
effective as a January 23, 2003, finding this to be the date 
of a VA examination which indicated that the veteran's 
conditions was terminal.

The Board notes initially that the date of January 23, 2003 
established by the RO as the date of a VA examination is 
incorrect.  The record contains a VA examination dated 
January 21, 2003, and a VA examination dated December 23, 
2003.  The VA examination containing the information cited by 
the RO as supporting permanence of the veteran's total rating 
is dated January 21, 2003.  Accordingly, an earlier effective 
date of January 21, 2003 is in order, and to that extent, the 
appeal is granted.

However, after a review of the veteran's medical records, the 
Board finds that the medical evidence does not support a 
finding of permanence for the veteran's service-connected T-
cell lymphoma prior to January 21, 2003; and specifically, 
does not support the date of July 2001 claimed by the 
veteran.  Although the veteran's medical records indicate 
that he was suspected of having T-cell lymphoma as early as 
the late 1990s, the records indicate that, when diagnosed in 
2000 or 2001, the condition was thought to be in the early 
stages.  The earliest indication that the veteran's condition 
is terminal is found in the VA examination dated January 21, 
2003.  In this report, the VA examiner stated that the 
veteran brought a letter with him from his private physician 
that indicated that the veteran's condition is progressive 
and terminal.  This opinion was confirmed by a report of 
another of the veteran's private physicians dated in December 
2003, which stated that the veteran's condition is terminal 
and not curable.  The VA examination dated December 23, 2003 
also noted that the veteran's prognosis was poor.  The 
records prior to this, however, did not indicate a terminal 
condition or a permanent disability. 

The question of whether a person's cancer is permanent in 
nature for the purpose of eligibility for DEA benefits is a 
medical question on which the only probative evidence would 
be competent medical evidence such as the opinion of a 
treating or examining specialist in psychiatry or other 
qualified mental health professional.  See 38 C.F.R. § 
3.159(a).

Here, a careful review of the evidence of record in the 
veteran's case reveals that there is no medical finding or 
opinion dated earlier than January 21, 2003, addressing the 
question of whether the veteran's T-cell lymphoma was both 
total and permanent in nature (that is, under 38 U.S.C.A. § 
3501(a)(7), reasonably certain to continue throughout his 
life). 

Based on the foregoing, there is no probative evidence of 
record demonstrating that the requirements in law for basic 
eligibility for DEA benefits were met prior to January 21, 
2003.  See 38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.340, 3.807.  As 
the eligibility date is earlier than the active date of claim 
(November 10, 2003), an effective date earlier than January 
21, 2003 is not warranted.  

The Board has considered whether the June 25, 2002 VA Form 
21-4138 can be considered the date of claim in this case; 
however, the question of permanence of the total disability 
rating was denied in a February 28, 2003 rating decision, 
which was not appealed.  The document considered to be the 
notice of disagreement in this case was received on April 30, 
2004, and is not timely with respect to the February 28, 2003 
denial.  The earliest date of a nonfinal claim is therefore 
November 10, 2003.  As the veteran's eligibility date is 
prior to the date of the active claim, the eligibility date 
is the appropriate effective date in this case.  Accordingly, 
an effective date prior to January 21, 2003 for the grant of 
DEA benefits is not in order.


ORDER

Entitlement to an effective date of January 21, 2003, but no 
earlier, for basic eligibility to Dependents' Educational 
Assistance benefits under the provisions of Chapter 35, Title 
38, United States Code, is granted
.



____________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


